Order filed May 1, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00256-CV
                                    ____________

                             JOHN GIRALDO, Appellant

                                            V.

                         JUAN J. JIMENEZ PAVIA, Appellee


                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                          Trial Court Cause No. 950135


                                       ORDER
       No reporter’s record has been filed in this case. The official court reporter for
Harris County Court at Law No. 3 informed this court that appellant had not made
arrangements for payment for the reporter’s record. On April 5, 2012, the clerk of this
court notified appellant that we would consider and decide those issues that do not require
a reporter’s record unless appellant, within 15 days of notice, provided this court with
proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.

       Accordingly, we order appellant to file a brief in this appeal on or before May 30,
2012. If appellant fails to comply with this order, the court will dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM